Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 15, 2019

                                       No. 04-19-00409-CV

                                      Frederick O. SILVER,
                                            Appellant

                                                  v.

              TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                                Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-05365
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
        Because appellant first seeks to appeal the trial court’s order on ability to afford costs, we
ordered the trial court clerk to file a clerk’s record containing only those documents necessary to
review the trial court’s order on ability to afford costs. On August 8, 2019, the clerk’s record
was filed in response to our order.

        On August 12, 2019, appellant filed a motion requesting this court to order the trial court
clerk to provide him with a copy of the record. It is ORDERED that the clerk of this court
provide appellant with a paper copy of the clerk’s record filed on August 8, 2019. Appellant’s
motion is MOOT.



                                                       _________________________________
                                                       Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court